FILED
                                                                                   Sep 30 2020, 10:09 am

                                                                                        CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Scott L. King                                              Curtis T. Hill, Jr.
Lakeisha C. Murdaugh                                       Attorney General of Indiana
Merrillville, Indiana                                      Caroline G. Templeton
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Lavoyd D. Shepherd,                                        September 30, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-179
        v.                                                 Appeal from the Lake Superior
                                                           Court
State of Indiana,                                          The Honorable Clarence D.
Appellee-Plaintiff.                                        Murray, Judge
                                                           Trial Court Cause No.
                                                           45G02-1702-MR-3



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020                    Page 1 of 27
                                 STATEMENT OF THE CASE
[1]   Appellant-Defendant, Lavoyd Shepherd (Shepherd), appeals his conviction and

      sentence following the jury’s guilty verdicts for voluntary manslaughter, a Level

      2 felony, Ind. Code § 35-42-1-3; aggravated battery, a Level 1 felony, I.C. § 35-

      42-2-1.5; battery resulting in death to a person less than fourteen years old, a

      Level 2 felony, I.C. §§ 35-42-2-1(c)(1), -(k)(1); and battery resulting in bodily

      injury to a person less than fourteen years old, a Level 5 felony, I.C. §§ 35-42-2-

      1(c)(1), -(g)(5)(B).


[2]   We affirm.


                                                    ISSUES
[3]   Shepherd presents the court with six issues, which we restate as the following:


              (1) Whether the State proved beyond a reasonable doubt that it
                 was he who injured A.F.;


              (2) Whether the trial court abused its discretion when it excluded
                 the video-recorded police interview of a witness who testified
                 at trial;


              (3) Whether the trial court committed reversible error by
                 instructing the jury on voluntary manslaughter;


              (4) Whether the trial court abused its discretion by admitting
                 photographic images seized from Shepherd’s cell phone


      Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 2 of 27
                   pursuant to a search warrant after the return of the warrant
                   was delayed;


              (5) Whether his sentence for aggravated battery violates
                 Indiana’s Proportionality Clause; and


              (6) Whether his sentence is inappropriate given the nature of the
                 aggravated battery offense and his character.


                       FACTS AND PROCEDURAL HISTORY
[4]   Andre Ferguson (Ferguson) and Lena Harper (Harper) were formerly in a

      romantic relationship, and their daughter, A.F., was born on May 20, 2015.

      Harper subsequently began a relationship with Shepherd, and Ferguson

      exercised regular parenting-time with A.F. On February 20, 2017, Shepherd

      drove with Harper and Shepherd’s ten-year-old son, J.S., to a gas station in

      South Holland, Illinois, to retrieve physical custody of A.F., who had spent the

      three-day holiday weekend with Ferguson and his family. Ferguson had given

      A.F. her favorite snack, pretzel sticks, prior to the drop-off at 9:30 p.m. and

      allowed her to take the bag of pretzels with her. A.F. continued to eat pretzels

      in Shepherd’s SUV on the way back to his apartment in Merrillville, Indiana,

      where Shepherd lived with Harper, A.F., and J.S. They arrived at Shepherd’s

      apartment at approximately 10:00 p.m. Shepherd consumed his favorite

      alcoholic beverage, tequila, while the rest of the household’s occupants went to

      bed.




      Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020       Page 3 of 27
[5]   A.F. and J.S. shared a bedroom in Shepherd’s apartment. In the early morning

      hours of February 21, 2017, A.F. cried. Between 4:00 a.m. and 5:00 a.m., J.S.

      went to tell Shepherd, who was sleeping on the couch in the living room, that

      A.F. was crying. J.S. then went back to bed. Shepherd later awakened J.S. and

      told him that A.F. was not breathing. Shepherd attempted to perform CPR on

      A.F. in the living room, which awakened Harper. Shepherd and Harper drove

      A.F. to the hospital, and J.S. took the bus to school as he normally would.

      A.F. had no heartbeat and was essentially dead upon her arrival at the hospital.

      Despite the extensive efforts made to revive her, A.F. was pronounced dead at

      the hospital at 6:03 a.m. Shepherd subsequently left Harper at the hospital and

      was intercepted by police at J.S.’s school. While at school that morning, J.S.

      had written a short essay about the holiday weekend in which he stated that it

      had been good until that morning because that was when his little sister had

      died.


[6]   An autopsy performed by Dr. Zhuo Wang (Dr. Wang) on February 22, 2017,

      revealed that A.F. had died of multiple blunt force traumas to her head and

      abdomen. The force of the trauma to A.F.’s head had caused the fibrous bands

      holding her skull together to separate and had injured her brain. The wounds to

      A.F.’s abdomen had caused massive internal bleeding. Either the injuries to

      A.F.’s head or to her abdomen would have been fatal.


[7]   On February 21, 2017, investigators procured a search warrant for Shepherd’s

      apartment. Photographs of A.F.’s and J.S.’s bedroom revealed a large tear in

      the netting of A.F.’s pack-and-play which served as her bed. Shepherd’s cell

      Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020   Page 4 of 27
      phone was collected from the living room couch. Shepherd provided

      statements to an investigator with the coroner’s office, a Child Protective

      Services (CPS) assessor, and to the police. Although some of the details of his

      accounts varied among these statements, Shepherd consistently reported that he

      was the only one awake in the apartment. Although he had initially reported to

      Harper that he had stayed awake all night, according to Shepherd’s later

      statements, he had stayed awake until around 4:00 a.m., and J.S. woke him

      around 5:00 a.m. to tell him that A.F. was making strange noises. Shepherd

      reported that he had found A.F. unresponsive and had shaken her in an attempt

      to revive her before performing CPR. Shepherd related in one of his police

      interviews that he felt that Harper told Ferguson too much about her

      relationship with Shepherd and that Harper had been on the phone with

      Ferguson for an hour on February 20, 2017. Because of the nature of A.F.’s

      injuries, investigators sought Harper’s and Shepherd’s consent to measure and

      photograph their hands. Harper immediately consented, but Shepherd refused.

      Shepherd’s hands were later photographed and measured pursuant to a court

      order.


[8]   On February 21, 2017, and again on February 23, 2017, J.S. was interviewed by

      police and provided statements which were video recorded. 1 J.S. appeared to

      be calm and relaxed as the interviewer built rapport with him by asking him

      questions unrelated to the investigation. When the subject of the interview



      1
          The video recording of J.S.’s second interview is not part of the record on appeal.


      Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020                     Page 5 of 27
      turned to the events surrounding A.F.’s death, J.S. became more physically

      animated, shaking his leg and changing positions in his seat. At various times

      during the interview, J.S. reported that he had awakened Shepherd at 10:22

      p.m., 5:00 a.m., and 5:22 a.m. J.S. claimed to have performed CPR on A.F.

      but later in the interview admitted that he had not. Contrary to what he had

      written in his school essay, during the interview J.S. stated that he did not know

      what had happened to A.F. but that he wanted to assume that she was alright.


[9]   Based on Shepherd’s statements that everyone else in the apartment had been

      asleep, the amount of force required to inflict A.F.’s injuries, and the fact that

      J.S. was five feet tall and weighed seventy pounds at the time, investigators

      ruled out Harper and J.S. as suspects in A.F.’s death. On February 24, 2017,

      the State filed an Information, charging Shepherd with murder, aggravated

      battery, battery resulting in death to a person less than fourteen years old, and

      battery resulting in bodily injury to a person less than fourteen years old.

      Investigators sought and received a search warrant to procure the contents of

      Shepherd’s cell phone. The lead investigator, Detective James Bogner

      (Detective Bogner) of the Merrillville Police Department, transported

      Shepherd’s cell phone to the Indiana State Police post on April 4, 2017, where

      the search warrant was executed by Detective Alva Whited (Detective Whited).

      Detective Whited extracted seven images from Shepherd’s cell phone showing

      what appeared to be an adult male’s hand positioning A.F.’s mouth so that a

      severe tongue injury was visible from different angles. Metadata extracted with

      the images indicated that they were taken from 3:42:02 a.m. to 3:43:54 a.m. on


      Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 6 of 27
       February 21, 2017, and that they were taken with Shepherd’s cell phone

       camera, as opposed to being taken and sent to him by someone else. In his

       various statements to investigators, Shepherd had never mentioned discovering

       A.F.’s tongue injury or photographing it. On April 4, 2017, after Detective

       Whited finished his forensic examination, Detective Bogner retrieved

       Shepherd’s cell phone and completed the return on the search warrant.

       However, the search warrant return was not immediately filed.


[10]   On May 9, 2018, Shepherd filed a motion to suppress arguing that the seven

       images extracted from his cell phone should be excluded from the evidence

       because the State had failed to file the return on the search warrant. On August

       16, 2018, and September 13, 2018, the trial court held hearings on Shepherd’s

       motion to suppress. The State filed the search warrant return the day of the first

       hearing. In the return, Detective Bogner swore under penalties of perjury that

       he had taken Shepherd’s cell phone to Detective Whited for examination on

       April 4, 2017; the cell phone was searched, and data was gathered; and that an

       inventory of the property taken under the search warrant was “[a]ll data

       collected from the phone via forensic means[.]” (Suppression Exh. Vol. p. 7).

       On November 16, 2018, the trial court denied Shepherd’s motion to suppress.


[11]   On August 12, 2019, the trial court convened Shepherd’s five-day jury trial.

       Shepherd’s theory of the case was that A.F. had sustained her fatal injuries

       either while she had been in the care of Ferguson and his family or at the hands

       of J.S. Ferguson and others who had cared for A.F. that weekend all testified

       that she had not had any falls or injuries and that she appeared to be normal

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020   Page 7 of 27
       and healthy. J.S. testified and denied ever having hit or kicked A.F. J.S.

       confirmed that the netting on A.F.’s pack-and-play had not been torn before

       that night. J.S. was cross-examined by Shepherd regarding inconsistencies in

       his police statements and his trial testimony. After J.S. testified as part of the

       State’s case-in-chief and had also been called by Shepherd as part of his own

       case, Shepherd sought to have the video recordings of J.S.’s police interviews

       admitted to “complete impeachment,” to allow the jury to observe J.S.’s height

       and weight at the time, and to allow the jury to observe J.S.’s change in

       demeanor during his police interviews. (Transcript Vol. III, p. 144). The trial

       court ultimately excluded the video of J.S.’s interview, ruling that, due to J.S.’s

       acknowledgement of the inconsistencies in his statements and other testimony,

       the video recordings were cumulative. Detective Bogner testified and related to

       the jury that Harper had reported to him that Shepherd had asked her, “What

       are we going to say?” and that investigators were interested in knowing why he

       had asked her that. (Tr. Vol. III, p. 159).


[12]   Dr. Wang testified that a great amount of force had been required to inflict

       A.F.’s injuries and that she had sustained her head and abdominal injuries close

       in time because either set of injuries would have been fatal. Dr. Wang had

       collected tissues from A.F.’s head and abdominal injuries which contained fresh

       red blood cells but no white blood cells. The presence of only red blood cells in

       the tissue samples indicated to Dr. Wang that A.F. had died within

       approximately two hours of sustaining her injuries. Dr. Wang had also noted a

       lack of blood in A.F.’s diaper, from which he concluded that she had died


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 8 of 27
       quickly from her injuries, as there had not been adequate time for the blood in

       her abdominal cavity to pass out of her body. It was Dr. Wang’s opinion that

       it was highly unlikely that someone with A.F.’s injuries would have been able

       to consume food.


[13]   During the final instruction conference, the trial court indicated that it would

       give the jury instructions on voluntary manslaughter and sudden heat. The

       State objected to the giving of these instructions, arguing that there was no

       evidence to support them. Shepherd’s counsel argued in support of giving the

       instructions that “[y]ou could have an inference from the lateness of the hour,

       the crying baby, disturbance of the sleep, that would be the evidence . . . .” (Tr.

       Vol. IV, p. 33). The trial court noted that there had been evidence presented

       that Shepherd was upset about Harper and Ferguson talking earlier that day.

       The trial court ruled that it would give the voluntary manslaughter instructions,

       and Shepherd did not object. The jury found Shepherd guilty of voluntary

       manslaughter and all the battery charges. At the State’s request, the trial court

       immediately entered judgment of conviction for voluntary manslaughter.


[14]   On August 19, 2019, the trial court entered judgment of conviction for Level 1

       felony aggravated battery and took entry of judgment on the other verdicts

       under advisement. On September 11, 2019, Shepherd’s presentence

       investigation report was filed and revealed the following. Shepherd had no

       juvenile record or adult criminal convictions, but he had a pending Level 6

       felony domestic battery charge at the time of A.F.’s death. Shepherd began



       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020     Page 9 of 27
       consuming alcohol and marijuana at the age of thirteen and has consumed

       marijuana daily since he was eighteen years old.


[15]   On December 4, 2019, the trial court held Shepherd’s sentencing hearing.

       Based on double jeopardy concerns, the trial court vacated the voluntary

       manslaughter conviction and “merge[d]” the other batteries into Shepherd’s

       Level 1 felony aggravated battery, leaving only that conviction for sentencing.

       (Tr. Vol. V, p. 17). The trial court found as aggravating circumstances that the

       injuries Shepherd inflicted on A.F. were greater than necessary to accomplish

       the offense; Shepherd was on pretrial release in his domestic violence case when

       he committed the instant offense; the nature and circumstances of the offense

       were heinous, as Shepherd brutally beat A.F. as she slept; and that Shepherd

       was in a position of trust with A.F. As mitigating circumstances, the trial court

       found that Shepherd had no history of true-findings or criminal convictions and

       that his imprisonment would result in undue hardship to his other dependents.

       The trial court found that the aggravating circumstances outweighed the

       mitigating ones and sentenced Shepherd to thirty-five years, with five years

       suspended to probation.


[16]   Shepherd now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020   Page 10 of 27
                                DISCUSSION AND DECISION
                                          I. Sufficiency of the Evidence

                                              A. Standard of Review

[17]   Shepherd challenges the evidence supporting his conviction. More specifically,

       he contends that the State failed to prove beyond a reasonable doubt that it was

       he who inflicted A.F.’s injuries. The standard of review of such claims is well-

       settled: When we review the sufficiency of the evidence to support a

       conviction, we consider only the probative evidence and reasonable inferences

       supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is not

       our role as an appellate court to assess witness credibility or to weigh the

       evidence. Id. We will affirm the conviction unless no reasonable fact-finder

       could find the elements of the crime proven beyond a reasonable doubt. Id.


                                                     B. Identity

[18]   In order to prove that a particular defendant committed an offense, it has long

       been held that “the proof of a mere opportunity to commit the crime, without

       more, is not sufficient to sustain a conviction.” Durham v. State, 238 N.E.2d 9,

       13 (Ind. 1968) (reversing defendant’s assault and battery with intent to kill

       conviction where, apart from evidence she had the opportunity to strike her

       husband, there was “no other evidence in the entire record which even tends to

       establish that appellant struck such a blow[.]”). However, the identity of the

       perpetrator of an offense may be established solely by circumstantial evidence.

       Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind. 1990). “The key question . . .

       is whether from all the evidence the jury could have drawn a reasonable

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020    Page 11 of 27
       inference that appellant was the perpetrator of the crime.” Hovis v. State, 455
N.E.2d 577, 579 (Ind. 1983).


[19]   Shepherd argues that “[w]hen the evidence in this case is considered as a whole,

       the only reasonable inference that a trier of fact could draw is that while it was

       possible that [Shepherd] committed the crimes,” the State only established that

       he had the opportunity to commit the offenses. (Appellant’s Br. p. 24)

       (emphasis in original). We disagree. A.F. had been in the care of Ferguson

       and his family over the three-day weekend, but no one observed any severe

       injuries to her when custody was exchanged back to Harper at around 9:30 p.m.

       on February 20, 2017. A.F. ate pretzels on the way back to Shepherd’s

       apartment. Dr. Wang testified that it was highly unlikely that anyone with

       A.F.’s injuries would have been able to eat and that A.F. had died within

       approximately two hours of sustaining her injuries. A.F. awakened J.S. with

       crying between 4:00 a.m. and 5:00 a.m., establishing that she was still alive

       during that timeframe. Given that A.F. was able to eat after leaving Ferguson’s

       custody and continued to live approximately six hours thereafter, the jury could

       reasonably infer that A.F. did not sustain her injuries while with Ferguson and

       his family over the long weekend.


[20]   Other evidence allowed the jury to infer that it was Shepherd, as opposed to J.S.

       or Harper, who inflicted A.F.’s fatal injuries. According to Shepherd’s own

       statements, Harper was asleep until she was awakened by the commotion of

       Shepherd attempting to revive A.F. J.S. denied ever having hit or kicked A.F.

       J.S. testified that he woke Shepherd because A.F. was making noise, indicating

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020    Page 12 of 27
       A.F. was still alive at that point. Shepherd later woke J.S. to tell him that A.F.

       was no longer breathing, all of which supports an inference that A.F. became

       unresponsive while Shepherd was the only one awake and out of bed. In

       addition, Shepherd used his cell phone just before 4:00 a.m. to capture images

       of a serious injury to A.F.’s tongue, but he did not mention that he had

       discovered the injury or photographed it when speaking to the deputy coroner,

       the CPS assessor, or in his interviews with police, which supported an inference

       that Shepherd attempted to conceal his guilt. Shepherd also asked Harper what

       they were going to say about A.F., from which the jury could reasonably infer

       that Shepherd was also attempting to conceal his guilt by fabricating a version

       of events which did not include him inflicting serious injury on A.F. The

       totality of this evidence showed much more than Shepherd having a mere

       opportunity to injure A.F.; rather, it supported the jury’s reasonable conclusion

       that it was, indeed, Shepherd who inflicted A.F.’s fatal injuries.


[21]   Despite the evidence supporting the jury’s verdict, Shepherd directs our

       attention to portions of Dr. Wang’s testimony which he argues showed that

       A.F.’s injuries could have been inflicted up to forty-eight hours before her

       death, casting a reasonable doubt on his identity as the perpetrator. Shepherd

       also points to Dr. Wang’s testimony that the contents of A.F.’s stomach

       showed that she had died within two hours of having last eaten. However,

       Shepherd’s argument ignores Dr. Wang’s testimony that A.F. incurred all her

       injuries close in time and that she died within approximately two hours of

       having sustained those injuries, a conclusion he based in part on the lack of


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020    Page 13 of 27
       white blood cells in her tissue samples. Shepherd’s argument based on Dr.

       Wang’s other testimony is unpersuasive in that it requires us to consider

       evidence that does not support the jury’s verdict, in contravention of our

       standard of review. Drane, 867 N.E.2d at 146.


[22]   Shepherd also directs our attention to evidence that A.F. vomited during the car

       ride home which he contends could have could been a symptom of injury, his

       report that A.F. was fine when he claimed to have checked on her around 12:30

       a.m., what he implies were suspicious inconsistencies in J.S.’s reports of the

       events, the fact that A.F. appeared to still be alive in the images of her that were

       taken just before 4:00 a.m., and other evidence he contends supported a

       reasonable inference that it was not he who injured A.F. However, all these

       facts and arguments were presented to the jury, but the jury chose to believe the

       other evidence supporting Shepherd’s guilt. As a court of review, we are

       obligated to leave the jury’s verdict intact because there was sufficient evidence

       of probative value to support it. See id.


                          II. Exclusion of J.S.’s Video-Recorded Police Interviews

                                                A. Standard of Review

[23]   Shepherd sought to have J.S.’s video-recorded police interviews admitted

       during the State’s case-in-chief and during the presentation of his own case.

       Shepherd contends that the trial court violated his rights to confrontation and

       cross-examination by excluding this evidence. A trial court has inherent

       discretionary power regarding the admission of evidence, and we review its

       decisions only for an abuse of that discretion. Vasquez v. State, 868 N.E.2d 473,

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020         Page 14 of 27
       476 (Ind. 2007). To reverse a trial court’s decision to exclude evidence, there

       must be error by the court that affects the defendant’s substantial rights. Id.


                                              B. Right to Cross-Examine

[24]   Shepherd argues that the trial court impermissibly limited his right to cross-

       examine and impeach J.S. by excluding his police interviews. Although he

       offered multiple arguments for admissibility below, to us he only argues that he

       had the right to present “relevant evidence of J.S.’s demeanor in his videotaped

       interviews to assist [the jury] in assessing J.S.’s credibility in his denial of

       physical contact with A.F., contact that may have resulted in the fatal injuries

       that led to her death.” (Appellant’s Br. p. 29). In addressing this claim, we

       begin by observing that a criminal defendant’s right to confront and cross-

       examine witnesses is guaranteed by the Sixth Amendment and Indiana’s

       Constitution, and it is “‘one of the fundamental rights of our criminal justice

       system.’” Hubbell v. State, 754 N.E.2d 884, 891 (Ind. 2001) (quoting Pigg v.

       State, 603 N.E.2d 154, 155 (Ind. 1992)). However, it is also well-established

       that the right of a criminal defendant to cross-examine witnesses against him is

       not absolute and is subject to reasonable limitations at the discretion of the trial

       court. Logan v. State, 729 N.E.2d 125, 134 (Ind. 2000).


[25]   Indiana Evidence Rule 613(a) provides that a witness may be examined about a

       prior statement. However, a prior inconsistent statement is not admissible

       under Rule 613 if the witness has already acknowledged the prior inconsistent

       statement on cross-examination because impeachment is complete after such an

       acknowledgment. Dixon v. State, 967 N.E.2d 1090, 1092 (Ind. Ct. App. 2012);

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020        Page 15 of 27
       see also D’Paffo v. State, 749 N.E.2d 1235, 1240 (Ind. Ct. App. 2001) (holding

       that exclusion of evidence of molestation victims’ prior inconsistent statements

       was within the trial court’s discretion where victims had already acknowledged

       the inconsistencies on cross-examination), vacated in part on other grounds; Roberts

       v. State, 712 N.E.2d 23, 32 (Ind. Ct. App. 1999) (finding no abuse of the trial

       court’s discretion in excluding rape victim’s videotaped interview denying she

       had had intercourse with Roberts where she admitted making those statements

       on cross-examination), trans. denied.


[26]   Here, Shepherd confronted J.S. on cross and direct examination with J.S.’s

       prior statements about the differing times J.S. gave for waking Shepherd, what

       J.S. knew about A.F.’s condition when he wrote the short school essay, and his

       initial false claim that he had performed CPR on A.F. J.S. acknowledged

       having made inconsistent statements on these and other topics and offered

       explanations for why he had done so. Therefore, impeachment was complete,

       and the trial court did not abuse its discretion in excluding J.S.’s videotaped

       interview for impeachment purposes under the Trial Rules. See id.


[27]   Our supreme court has observed that, at times, the evidentiary rules must yield

       to a defendant’s right to cross-examine the witnesses against him. State v.

       Walton, 715 N.E.2d 824, 827 (Ind. 1999). However, it is equally true that the

       Confrontation Clause only guarantees an opportunity for effective cross-

       examination; it does not guarantee cross-examination in whatever manner or

       extent desired by a defendant. Fowler v. State, 829 N.E.2d 459, 469 (Ind. 2005).

       We cannot say that Shepherd was denied his right to cross-examine J.S. when

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020    Page 16 of 27
       the trial court prevented him from showing the jury J.S.’s demeanor through

       publication of the video recordings of the interviews. First and foremost, J.S.

       testified at trial and was subject to extensive cross-examination and direct

       questioning by Shepherd about his prior statements and other matters, so the

       jury had a first-hand opportunity to assess J.S.’s credibility as a witness in open

       court. Shepherd explicitly questioned J.S. about why his demeanor had

       changed between the rapport-building and substantive portions of the

       interviews. J.S. explained that he moves his body when he is nervous and that

       he was nervous when he spoke to the police. In addition, when Shepherd

       called J.S. as a witness during his own case, the trial court allowed Shepherd to

       play a small portion of J.S.’s first interview with police in an effort to refresh his

       memory on a matter, so the jury did, in fact, have a short opportunity to view

       his demeanor during that interview. We would also note that, because this

       short portion of J.S.’s first interview was played before the jury, it also had an

       opportunity to assess J.S.’s physical size at the time of the events, another basis

       for admission Shepherd argued to the trial court.


[28]   Shepherd also alludes to “due process” in this section of his argument, but he

       does not develop any independent argument on that claim. (Appellant’s Br. pp.

       27, 29). Indiana Appellate Rule (A)(8)(a) provides that appellate arguments

       must be supported by citation to legal authority and cogent reasoning. Failure

       to do so results in waiver of an issue for our consideration. Griffith v. State, 59
N.E.3d 947, 958 n.5 (Ind. 2016). We conclude that Shepherd has waived his

       due process argument and do not address it. Because the video recordings of


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 17 of 27
       J.S.’s police interviews were inadmissible under the Trial Rules and Shepherd

       had an opportunity to effectively cross-examine J.S., we conclude that his right

       to confrontation and cross-examination was not infringed and the trial court did

       not abuse its discretion in excluding the proffered evidence.


                                   III. Voluntary Manslaughter Instruction

[29]   Shepherd next claims that the trial court “committed fundamental error when it

       gave the voluntary manslaughter instruction in the absence of sudden heat.”

       (Appellant’s Br. p. 30). However, although the jury found Shepherd guilty of

       voluntary manslaughter, prior to rendering sentence, the trial court vacated that

       conviction. “Mootness arises when the primary issue within the case has been

       ended or settled or in some manner disposed of, so as to render it unnecessary

       to decide the question involved.” C.J. v. State, 74 N.E.3d 572, 575 (Ind. Ct.

       App. 2017) (quotation omitted), trans. denied. Put another way, when a court is

       not able to render effective relief to a party, the case is deemed moot and subject

       to dismissal. Id. Here, because the trial court vacated Shepherd’s voluntary

       manslaughter conviction, there is nothing upon which we may render relief.

       We conclude that Shepherd’s claim based upon the trial court’s giving of the

       voluntary manslaughter instruction is moot, and we decline to address it.


                            IV. Admission of Images from Shepherd’s Cell Phone

[30]   Shepherd contends that the trial court abused its discretion in admitting the

       seven photographs of A.F.’s tongue injury procured from the execution of the

       search warrant for his cell phone because the return of the search warrant was

       defective. We review a trial court’s decision to admit photographic evidence for

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020     Page 18 of 27
       an abuse of discretion. Ward v. State, 903 N.E.2d 946, 958 (Ind. 2009). An

       abuse of discretion occurs when the trial court’s evidentiary ruling is clearly

       against the logic and effect of the facts and circumstances before it. Glasgow v.

       State, 99 N.E.3d 251, 256 (Ind. Ct. App. 2018).


[31]   Indiana Code section 35-33-5-4(1) requires the officer who executes a search

       warrant to make a return of the warrant indicating the date and time the

       warrant was served and listing the items seized. The statute does not require

       that the return be filed within any specific period of time. Id.; Webster v. State,

       579 N.E.2d 667, 670 (Ind. Ct. App. 1991). We will not find reversible error in

       the admission of evidence where the manner of the return was defective unless

       the defendant has demonstrated that he was prejudiced. See Owens v. State, 659
N.E.2d 466, 478 (Ind. 1995) (upholding the admission of evidence where no

       return was ever filed because Owens had not shown that he was prejudiced

       from the failure to file).


[32]   Here, Detective Bogner filled out the return of the search warrant on Shepherd’s

       cell phone on April 4, 2017, the same day that the warrant was executed on the

       cell phone by Detective Whited. The return on the search warrant was not filed

       with the trial court until August 16, 2018, the day of the first hearing on

       Shepherd’s motion to suppress. The return indicates that the search warrant

       was “received” on April 4, 2017, at 2:40 p.m., although Detective Bogner

       indicated at the hearings on the motion to suppress that was the date and time

       that the search warrant was executed. (Supp. Exh. Vol. p. 7). The return

       provides that data was seized pursuant to the search warrant.

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 19 of 27
[33]   Shepherd argues that the return was defective because it was not returned to the

       judicial officer who issued the search warrant, it was not filed until the day of

       the first suppression hearing, the return does not specify when the warrant was

       executed, and Detective Bogner signed the return electronically. Apart from

       the failure to accurately word the date and time of the execution of the warrant,

       these allegations do not present true defects in the return, as the statute provides

       that the return may be filed with the “court or judge” who issued the warrant,

       the statute does not specify a time limit for the return of the warrant, and

       nothing in the statute precludes the use of an electronic signature. See I.C. § 35-

       33-5-4.


[34]   More importantly, Shepherd has failed to demonstrate that he was prejudiced

       by any defects in the warrant itself or by the State’s failure to file it until the

       suppression hearing. Shepherd claims that he was prejudiced because the

       return failed to articulate how the data was extracted, copied, or stored upon

       execution of the warrant. This is not a valid claim of prejudice because the

       search warrant return statute does not require that information to be included in

       the return. See id. Shepherd also claims that the failure to file the return

       constituted a “failure to provide sufficient information in [a] timely fashion so

       as to permit the defense to adequately examine and challenge the evidence

       obtained via such a faulty process.” (Appellant’s Br. p. 37). However, on

       August 16, 2018, the day of the first suppression hearing and the filing of the

       return, the State filed a supplemental discovery response and served Shepherd

       with a copy of Detective Whited’s report detailing the methods used to extract


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020        Page 20 of 27
       the data and what was extracted. Shepherd’s trial did not commence until

       August 12, 2019. Shepherd did not object at trial that the substance or manner

       of the search warrant’s return prevented him from adequately researching and

       challenging the cell phone evidence between the suppression hearing and his

       trial. Thus, Shepherd has failed to persuade us that he was prejudiced by the

       filing of the return, and we find no abuse of the trial court’s discretion in

       admitting the images procured pursuant to the search warrant issued for the

       contents of Shepherd’s cell phone. See Owens, 659 N.E.2d at 478.


                                         IV. Proportionality of Sentence

[35]   Shepherd next argues that the trial court’s decision to vacate his voluntary

       manslaughter conviction and sentence him only for Level 1 felony aggravated

       battery violated the Proportionality Clause of the Indiana Constitution which

       provides that “[a]ll penalties shall be proportioned to the nature of the offense.”

       Ind. Const. art. I, § 16. The Legislature has the exclusive authority to define

       crimes and establish penalties. Brantley v. State, 91 N.E.3d 566, 571 (Ind. 2018).

       In light of this exclusive authority, when addressing challenges based on the

       Proportionality Clause, separation-of-powers principles mandates that we

       afford substantial deference to the sanction chosen by the Legislature. Mann v.

       State, 895 N.E.2d 119, 122 (Ind. Ct. App. 2008). Therefore, “[w]e will not

       disturb the legislative determination of the appropriate penalty for criminal

       behavior except upon a showing of clear constitutional infirmity.” State v. Moss-

       Dwyer, 686 N.E.2d 109, 111-12 (Ind. 1997). The penalty for an offense set by

       the Legislature is not unconstitutional under the Proportionality Clause unless


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 21 of 27
       “it is so severe and entirely out of proportion to the gravity of the offense

       committed as to shock public sentiment and violate the judgment of reasonable

       people.” Murrell v. State, 960 N.E.2d 854, 858 (Ind. Ct. App. 2012).


[36]   Shepherd’s argument is based upon a comparison of the voluntary

       manslaughter and aggravated battery statutes, so it is necessary to set out the

       elements of those offenses and their penalties. A person commits Level 2 felony

       voluntary manslaughter when he intentionally or knowingly kills another

       human being while acting under sudden heat. I.C. § 35-42-1-3(a). Sudden heat

       is a mitigating factor that reduces an offense that otherwise would be murder.

       I.C. § 35-42-1-3(b). ‘Sudden heat’ is characterized as “anger, rage, resentment,

       or terror sufficient to obscure the reason of an ordinary person, preventing

       deliberation and premeditation, excluding malice, and rendering a person

       incapable of cool reflection.” Dearman v. State, 743 N.E.2d 757, 760 (Ind.

       2001). The essence of the offense of voluntary manslaughter is that an impetus

       to kill suddenly overwhelms a defendant. Stevens v. State, 691 N.E.2d 412, 427

       (Ind. 1997). As for Level 1 felony aggravated battery, it is committed when a

       person intentionally or knowingly inflicts injury on a person that creates a

       substantial risk of death and results in the death of a child less than fourteen

       years of age. I.C. § 35-42-2-1.5. The maximum sentence for a Level 2 felony is

       thirty years, while the maximum sentence for a Level 1 felony is forty years.

       Compare I.C. § 35-50-2-4.5 with I.C. § 35-50-2-4(b).


[37]   Shepherd argues that his thirty-five-year sentence for aggravated battery results

       in an anomaly in that “the same acts supporting a conviction for a knowing or

       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020     Page 22 of 27
       intentional killing are more substantially punished as a knowing or intentional

       act of inflicting injury, [i.e.] without the intent to kill.” (Appellant’s Br. p. 39).

       However, the presence of sudden heat mitigates the offense of murder precisely

       because it interferes with knowing or intentional action. See Dearman, 743
N.E.2d at 760. Our Legislature could have rationally chosen to impose a more

       severe punishment where knowing and intentional action results in death (Level

       1 felony aggravated battery) than where death has resulted when action was not

       fully knowing and intentional because of sudden heat (voluntary manslaughter).

       Accordingly, we find no violation of Indiana’s Proportionality Clause.


[38]   In this section of his argument, Shepherd also argues that his sentencing for

       aggravated battery violated his due process rights because he was deprived of

       the benefit of the jury’s finding that he had acted in sudden heat. Shepherd

       cites no legal authority for his proposition, and we are aware of none. The trial

       court vacated Shepherd’s voluntary manslaughter conviction due to double

       jeopardy concerns. Shepherd acknowledges that his dual convictions for

       voluntary manslaughter and aggravated battery could not stand. When faced

       with dual convictions that offend double jeopardy principles, our supreme court

       has remedied that violation by vacating the offense that carried the lesser

       criminal penalty. See Jenkins v. State, 726 N.E.2d 268, 271 (Ind. 2000) (vacating

       Jenkins’ robbery conviction instead of his felony murder conviction); see also

       Wadle v. State, — N.E.3d —, 2020 WL 4782698, *18 (Ind. Aug. 18, 2020)

       (vacating Wadle’s Level 5 felony OWI-SBI conviction while leaving in place his

       Level 3 felony conviction for leaving the scene). Therefore, we find no error on


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020        Page 23 of 27
       the part of the trial court in vacating Shepherd’s Level 2 felony voluntary

       manslaughter conviction.


                                        V. Inappropriateness of Sentence

[39]   Shepherd also requests that we review the appropriateness of his thirty-five-year

       sentence. “Even when a trial court imposes a sentence within its discretion, the

       Indiana Constitution authorizes independent appellate review and revision of

       this sentencing decision.” Hoak v. State, 113 N.E.3d 1209, 1209 (Ind. 2019).

       Thus, we may revise a sentence if, after due consideration of the trial court’s

       decision, we find that the sentence is inappropriate in light of the nature of the

       offenses and the character of the offender. Id. The principal role of such review

       is to attempt to leaven the outliers. Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). The defendant bears the burden to persuade the reviewing court

       that the sentence imposed is inappropriate. Robinson v. State, 91 N.E.3d 574,

       577 (Ind. 2018).


                                               A. Nature of the Offense

[40]   When assessing the nature of an offense, the advisory sentence is the starting

       point that the legislature selected as an appropriate sentence for the particular

       crime committed. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). The trial

       court entered judgment of conviction and sentenced Shepherd only for his Level

       1 felony aggravated battery conviction. A Level 1 felony has a minimum

       sentence of twenty years and a maximum sentence of forty years, with an

       advisory sentence of thirty years. I.C. § 35-50-2-4(b). The trial court imposed a



       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020    Page 24 of 27
       moderately-enhanced sentence of thirty-five years and suspended five years to

       probation.


[41]   When reviewing the nature of the offense, we look to the “the details and

       circumstances of the commission of the offense and the defendant’s

       participation.” Perry, 78 N.E.3d at 13. Shepherd maintains his innocence and,

       therefore, does not offer any argument that his sentence was inappropriate in

       light of the nature of his offense. However, Shepherd was found guilty by the

       jury of the offense of aggravated battery, and we have concluded that the State

       proved the offense beyond a reasonable doubt. Aggravated battery is a Level 1

       felony if it results in the death of a person less than fourteen years old. I.C. §

       35-42-2-1.5. A.F. was less than two years old when she died, so the age of the

       victim in this case was much younger than that necessary to prove the offense,

       rendering Shepherd’s offense more egregious. As Harper’s partner and A.F.’s

       caretaker, Shepherd was in a position of trust with A.F. Instead of protecting

       A.F. during the early hours of February 21, 2017, Shepherd drank tequila and

       beat A.F. to death. There is evidence in the record suggesting that Shepherd

       was upset that day that Harper had a continuing relationship with A.F.’s father

       and that A.F. had been crying. The injuries Shepherd inflicted to A.F.’s head

       were so forceful that they caused the sections of her skull to separate and

       penetrated to her brain. The injuries Shepherd inflicted to A.F.’s abdomen

       caused massive internal bleeding that shut down her organs. Either of these sets

       of injuries would have been enough to cause A.F.’s death, so the harm that

       Shepherd caused to A.F. was far greater than that necessary to prove the


       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020      Page 25 of 27
       offense, which also makes his offense more egregious. All of this occurred

       within ten-year-old J.S.’s hearing. In short, we find nothing about the nature of

       Shepherd’s offense which renders the moderately-enhanced sentence imposed

       here inappropriate.


                                             B. Character of the Offender

[42]   Shepherd urges us to revise his sentence in light of his character. Upon

       reviewing a sentence for inappropriateness, we look to a defendant’s life and

       conduct as illustrative of his character. Morris v. State, 114 N.E.3d 531, 539

       (Ind. Ct. App. 2018), trans. denied. Shepherd directs our attention to his lack of

       criminal record prior to the instant offenses, his positive relationships with his

       own six children and others, and his employment record. However, we find the

       fact that Shepherd was on pre-trial release on a charge of Level 6 felony

       domestic battery against the mother of one of his children at the time he

       committed the instant offense, evidence in the record that Shepherd attempted

       to procure Harper’s cooperation in fashioning a version of events favorable to

       him, and his daily marijuana use prevent us from adjusting his sentence based

       on his lack of a criminal record. In addition, after severely beating A.F.,

       Shepherd knew at the very least that he had inflicted serious injuries to A.F.’s

       tongue, yet instead of seeking assistance for her, he took photographs of her

       injuries and went to sleep. We find this to be more illustrative of Shepherd’s

       character than the sentencing testimony and materials offered to the trial court

       by his friends and family or the two jobs he listed in his presentence




       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020     Page 26 of 27
       investigation report. Accordingly, we decline to revise Shepherd’s sentence in

       light of his character.


                                              CONCLUSION
[43]   Based on the foregoing, we conclude that the State proved beyond a reasonable

       doubt that Shepherd inflicted A.F.’s injuries; the trial court did not abuse its

       discretion in excluding J.S.’s video-recorded interviews; Shepherd’s

       instructional claim is moot; the trial court acted within its discretion in

       admitting the images seized from Shepherd’s cell phone; Shepherd’s sentence

       does not violate Indiana’s Proportionality Clause; and Shepherd’s sentence is

       not inappropriate.


[44]   Affirmed.


[45]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Opinion 20A-CR-179 | September 30, 2020     Page 27 of 27